DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed August 30, 2021 and the correspondence received through October 4, 2021.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement submitted October 4, 2021 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 1, 10, and 15 recite detecting that a location of a user device corresponds to a merchant; in response to the detecting that the location of the user device corresponds to the merchant, determining one or more previously completed transactions, of a plurality of previously completed transactions that have unprocessed rewards, correspond to the merchant; and identifying, in response to determining the one or more previously completed transactions correspond to the merchant, a smart contract, from a plurality of smart contracts, that corresponds to the merchant and a user account being accessed by the user device. Claims 2-9, 11-14, and 16-20 recite limitations that further specify the features of these algorithms or the characteristics of the data used thereby.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are such as fundamental economic principles or practices including commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites a non-transitory memory, one or more hardware processors, and communicating information to a smart contract. Claim 10 recites similar features as claim 1. Claim 15 recites similar features as claim 1 and recites a non-transitory machine-readable medium and a machine. Some of the dependent claims describe interactions (e.g., allocating an amount) with one or more smart contracts. Claims 9 and 14 recite that the smart contract is stored on a blockchain. 
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the non-transitory memory, one or more hardware processors, machine, and non-transitory machine-readable medium—are recited at a high level of generality. Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). Further, to the extent that a smart contract is simply a contract that is automatically executed by a computer, this too amounts to mere instructions to implement the identified abstract ideas on a computer. The use of conventional computer elements to communicate (e.g., by sending information) to a device (e.g., to a device implementing a smart contract) and storing the information on a blockchain is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data (e.g., by arranging data in a blockchain), the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of managing a rewards program using a computing system. See M.P.E.P. § 2106.05(h).
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to communicate (e.g., by sending information) to a device (e.g., to a device implementing a smart contract) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See, e.g., M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to store the information on a blockchain is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. Id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-18 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Wuehler (U.S. Pub. No. 2017/0140408 A1) in view of Satyavolu et al. (U.S. Pub. No. 2012/0004968 A1) (hereinafter “Satyavolu”).

Claims 1, 10, and 15: Wuehler, as shown, discloses the following limitations:
a non-transitory memory (see at least ¶ [0041]: the environment 100 also may include a mobile device 200 and a personal computing device 300 for use by the first user 110 and second user 120, respectively. The personal computing device 300 may be any device that employs a processor and memory and can perform computing functions, such as a personal computer or a mobile device. As used herein, a "mobile device" 200 is any mobile communication device, such as a cellular telecommunications device (i.e., a cell phone or mobile phone), personal digital assistant (PDA), a mobile Internet accessing device, or other mobile device; see also at least ¶ [0100]: “as will be appreciated by one of skill in the art, the present invention may be embodied as a method (including, for example, a computer-implemented process, a business process, and/or any other process), apparatus (including, for example, a system, machine, device, computer program product, and/or the like), or a combination of the foregoing. Accordingly, embodiments of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may generally be referred to herein as a ‘system.’ Furthermore, embodiments of the present invention may take the form of a computer program product on a computer-readable medium having computer-executable program code embodied in the medium”; see also at least ¶¶ [0048]-[0058] and [0101]-[0108]); and 
one or more hardware processors coupled to the non-transitory memory (see at least ¶¶ [0041], [0048]-[0058], and [0100]-[0108]) and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
detecting that a location of a user device corresponds to a merchant (see at least ¶ [0052]: the mobile device 200 may also include a positioning system device 275 that is configured to be used by a positioning system to determine a location of the mobile device 200. For example, the positioning system device 275 may include a GPS transceiver. In some embodiments, the positioning system device 275 is at least partially made up of the antenna 276, transmitter 274, and receiver 272 described above. For example, in one embodiment, triangulation of cellular signals may be used to identify the approximate location of the mobile device 200. In other embodiments, the positioning system device 275 includes a proximity sensor or transmitter, such as an RFID tag, that can sense or be sensed by devices known to be located proximate a merchant or other location to determine that the mobile device 200 is located proximate these known devices. Such information may be used by embodiments of the invention in order to demonstrate completion or partial completion of one or more activities associated with a smart contract; see also at least ¶ [0078]: a smart contract block chain configuration is used to implement a secure and transparent self-managing rewards program between an entity (or firm) and its customers. Generally, a smart contract is established as a container for rewards, such as prizes, points, money or the like that are payable to customers. Customers may perform one or more actions that provide input to the smart contract. For example, in some embodiments, the actions are or include scanning a particular readable indicia (such as a bar code or Quick Response (QR) code), entering a redemption code, checking-in at a particular location or the like); 
in response to the detecting that the location of the user device corresponds to the merchant, determining one or more previously completed [actions], of a plurality of previously completed [actions] that have unprocessed rewards, correspond to the merchant (see at least ¶ [0039]: generally, a smart contract is established as a container for rewards, such as prizes, points, money or the like that are payable to customers. Customers may perform one or more actions that provide input to the smart contract. For example, in some embodiments, the actions are or include scanning a particular readable indicia (such as a bar code or Quick Response (QR) code), entering a redemption code, checking-in at a particular location or the like. This action is processed using the public key held by the customer in order to verify the authenticity of the customer’s action(s), and the resulting encrypted action information is input into the smart contract. The smart contract, using embedded logic (i.e., rules-based logic) can decrypt the encrypted action information and determine if it validates the message based on the terms of the smart contract. If so, the smart contract enables delivery of the specified rewards to the customer, such as by way of the customer's digital wallet. In various embodiments, some or all the reward activity and payouts are visible on the block chain network for full transparency into the smart contract and its use; see also at least ¶¶ [0079]-[0083]); 
identifying, in response to determining the one or more previously completed [actions] correspond to the merchant, a smart contract, from a plurality of smart contracts, that corresponds to the merchant and a user account being accessed by the user device (see at least ¶ [0079]: Referring now to FIG. 7, a combined flowchart and diagram illustrating a process and system for using a smart contract block chain for rewards program according to embodiments of the invention is shown. As shown, a customer performs an action, which can be encrypted and input into a smart contract placed on a block chain distributed network. The smart contract includes logic stored on one or more of the systems of the block chain, which analyzes the inputted action in light of the logical terms of the smart contract. In some instances, a firm (i.e., entity such as a financial institution) deposits rewards into the smart contract stored on the block chain. This deposit may be a transaction recorded on the block chain. Once the smart contract conditions are met (e.g., the customer's input achieves the customer's obligations for certain rewards), then the smart contract initiates disbursement or communication of the corresponding rewards to the customer. The outputs of the transaction are also recorded on the block chain, which provides visibility and accountability into the operation of the smart contract; see also at least ¶¶ [0080]-[0083]); and 
communicating transaction information corresponding to the one or more previously completed [actions] to the identified smart contract (see at least ¶¶ [0079]-[0083] and the analysis above; see also at least ¶ [0080]: using smart contract logic, the system determines whether the indicated one or more actions meets one or more conditions of the smart contract. This may be considered to validate the transaction record; see also at least ¶ [0083]: the block chain may be configured with a set of rules to dictate when and how smart contract terms are met by actions of a customer, transactions are approved and other details about how the network communicates data and the like; see also at least ¶¶ [0039], [0076]-[0078], and [0084]-[0087]).

Although Wuehler discloses the customer performing actions as input to determine whether conditions of the smart contract are fulfilled to access the rewards (see, e.g., ¶¶ [0079]-[0083] and the analysis above), Wuehler does not explicitly disclose, but Satyavolu, as shown, teaches using information about one or more previously completed transactions as conditions for accessing rewards (see at least ¶ [0013]: gathering transaction data from a user for a merchant from a user’s financial account, where the user's financial account is a financial institution account that is maintained on behalf of the user; analyzing the transaction data to determine if an aspect of the transaction data meet a criteria set by the merchant; if the transaction data meet the criteria, matching a savings opportunity from the merchant to the user based on the analyzed transaction data; and enabling the user to redeem the savings opportunity during a subsequent transaction with the merchant. The criteria may comprise a total spending amount with the merchant, a number of transactions with the merchant, a number of transactions within a category, total spending during a period of time, a particular transaction, a particular set of transactions, a transaction at a particular merchant location, and the like. The financial account may be a bank account, a checking account, a savings account, a credit account, a personal finance program account, a loan account, and the like. Enabling may comprise automatic redemption upon presentation of a transaction card associated with the user's financial account; see also at least ¶¶ [0138] and [0163]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for rewarding users taught by Satyavolu with the self-managing rewards program disclosed by Wuehler, because Satyavolu teaches at ¶¶ [0011], [0142], and [0171] that by using its techniques, improved offers can be made to the user and at ¶¶ [0027] and [0138] that these techniques also improve targeting of users. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for rewarding users taught by Satyavolu with the self-managing rewards program disclosed by Wuehler, because the claimed invention is merely a combination of old elements (the techniques for rewarding users taught by Satyavolu and the self-managing rewards program disclosed by Wuehler), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 2 and 11: The combination of Wuehler and Satyavolu teaches the limitations as shown in the rejection above.
Wuehler does not explicitly disclose, but Satyavolu, as shown, teaches the following limitations:
wherein the one or more previously completed transactions corresponds to one or more purchases made by the user account at the merchant (see at least ¶ [0017]: analyzing may comprise extracting a merchant name, a merchant category, a merchant location, a transaction amount, a transaction frequency, a zip code, a store name, a store category, a store number, a transaction description, a purchase frequency, a total spending amount, and the like; see also at least ¶ [0023]: the filter may relate to a merchant offering a savings opportunity. The filter may relate to a past spend with the merchant, a past spend in a category, a past purchase frequency, a transaction, and a change in purchase pattern; see also at least ¶¶ [0013], [0138], and [0163]).
The rationales to modify/combine the teachings of Wuehler to include the teachings of Satyavolu are presented above regarding claims 1, 10, and 15 and incorporated herein.

Claims 3, 12, and 16: The combination of Wuehler and Satyavolu teaches the limitations as shown in the rejection above.
Wuehler does not explicitly disclose, but Satyavolu, as shown, teaches the following limitations:
wherein the transaction information includes an amount of the unprocessed rewards corresponding to the one or more purchases made by the user account at the merchant (see at least ¶ [0027]: a system and method for providing socially enabled rewards through a user financial instrument includes gathering transaction data from a user's financial account and analyzing the transaction data for a savings opportunity indication. A savings opportunity from a database of savings opportunities is matched to the user based on the savings opportunity indication, wherein the savings opportunity can be shared with other users or a social network. The savings opportunity is displayed in association with a statement of a user's financial account and the user is allowed to share the savings opportunity, wherein sharing causes a shared savings opportunity to be generated. A second user, one who received the shared savings opportunity, can redeem the shared savings opportunity. The sharing and redemption of the shared savings opportunity is tracked, such as to improve targeting users who are influential based on the number of redemptions of the shared savings opportunity. The system and method may further include allowing a merchant to modify the savings opportunity priori to generating the shared savings opportunity; see at least ¶ [0124]: the credit card usage data and data related to the alternative credit card may relate to at least one of monthly spending, spending categories, credit rating, current credit card, years of use of credit card, current balance, monthly pay-off amount, current APR, pay off every month, carry a balance, sign-up bonus, bonus rewards, base earning rate, maximum earning rate, earning limit, total value of rewards, earned program promotions, spend program promotions, net asset promotions, annual fee, late fee, balance transfer fee, cash advance fee, purchases APR, introductory APR, regular APR, penalty APR, balance transfer APR, cash advance APR, typical redemptions, redemption options, rewards type, credit card network, credit card issuer, features and benefits, and the like; see also at least ¶ [0125]: credit card usage data may be analyzed to obtain a value of rewards. For example, credit card usage data for a user's current credit card may be collected 502, such as by using a computer implemented facility. Then the data may be analyzed to obtain a value of rewards 504. An indication of a rewards redemption may be received 508. A user-specific value of rewards may be calculated by multiplying a user-specific exchange rate by the normalized value of rewards 510. In addition to the rewards program data described herein, information related to calculating a value of rewards may also be collected 502. Analyzing 504 may include processing historical usage data to obtain an average value of rewards, processing a single time period's usage data to obtain a value of rewards for that time period, and the like. The exchange rate may relate to the currency system of the user's country or a different country).
The rationales to modify/combine the teachings of Wuehler to include the teachings of Satyavolu are presented above regarding claims 1, 10, and 15 and incorporated herein.

Claims 4 and 17: The combination of Wuehler and Satyavolu teaches the limitations as shown in the rejection above. Further, Wuehler, as shown, discloses the following limitations:
wherein communicating the transaction information includes allocating, on the smart contract, the amount of the unprocessed rewards corresponding to the one or more purchases, wherein the amount of the unprocessed rewards is allocated to the user account for the merchant (see at least ¶¶ [0079]-[0083]; see also at least ¶ [0080]: using smart contract logic, the system determines whether the indicated one or more actions meets one or more conditions of the smart contract. This may be considered to validate the transaction record; see also at least ¶ [0083]: the block chain may be configured with a set of rules to dictate when and how smart contract terms are met by actions of a customer, transactions are approved and other details about how the network communicates data and the like; see also at least ¶¶ [0039], [0076]-[0078], and [0084]-[0087]).

Claims 5 and 18: The combination of Wuehler and Satyavolu teaches the limitations as shown in the rejection above. Further, Wuehler, as shown, discloses the following limitations:
wherein the merchant is a first merchant (see at least ¶ [0052]). 

Wuehler does not explicitly disclose, but Satyavolu, as shown, teaches the following limitations:
wherein the operations further comprise: 
processing a first transaction corresponding to a second merchant and the user account being accessed by the user device (see at least ¶ [0149]: the system may provide an account aggregation and other online financial services. Account aggregation may include compilation of information from different accounts, which may include bank accounts, credit card accounts, investment accounts, and other user or business accounts, into a single place; see also at least ¶ [0139]: the transactions may relate to purchases done by a user at different locations such as at a departmental store, electronic store, gas station, and the like; see also at least ¶ [0147]: the account statements may facilitate the system to identify various merchants listed in the account statements; see also at least ¶ [0179]: the information may include the minimum amount that the user may need to spend in a day for being eligible for a reward, the number of the times the user may need to shop in a specific category of stores for being eligible for the reward, and the like;); and 
in response to processing the first transaction, aggregating the first transaction with a first set of previously completed transactions of the plurality of previously completed transactions, wherein the first set of previously completed transactions correspond to the second merchant and the user account being accessed by the user device (see at least ¶¶ [0139], [0147], [0149], and [0179] and the analysis above).
The rationales to modify/combine the teachings of Wuehler to include the teachings of Satyavolu are presented above regarding claims 1, 10, and 15 and incorporated herein.

Claims 8 and 13: The combination of Wuehler and Satyavolu teaches the limitations as shown in the rejection above. Further, Wuehler, as shown, discloses the following limitations:
wherein the identified first smart contract includes logic that determines the amount of rewards for the one or more previously completed [actions] based on at least one of transactional monetary amounts of the one or more previously completed [actions], a volume of the one or more previously completed [actions], a frequency of the one or more previously completed [actions], or one or more time periods associated with the one or more previously completed [actions] (see at least ¶ [0079]: Referring now to FIG. 7, a combined flowchart and diagram illustrating a process and system for using a smart contract block chain for rewards program according to embodiments of the invention is shown. As shown, a customer performs an action, which can be encrypted and input into a smart contract placed on a block chain distributed network. The smart contract includes logic stored on one or more of the systems of the block chain, which analyzes the inputted action in light of the logical terms of the smart contract. In some instances, a firm (i.e., entity such as a financial institution) deposits rewards into the smart contract stored on the block chain. This deposit may be a transaction recorded on the block chain. Once the smart contract conditions are met (e.g., the customer’s input achieves the customer’s obligations for certain rewards), then the smart contract initiates disbursement or communication of the corresponding rewards to the customer. The outputs of the transaction are also recorded on the block chain, which provides visibility and accountability into the operation of the smart contract; see also at least ¶¶ [0080]-[0083]).
Although Wuehler discloses the customer performing actions as input to determine whether conditions of the smart contract are fulfilled to access the rewards (see, e.g., ¶¶ [0079]-[0083] and the analysis above), Wuehler does not explicitly disclose, but Satyavolu, as shown, teaches using information about one or more previously completed transactions as conditions for accessing rewards (see at least ¶ [0013]: gathering transaction data from a user for a merchant from a user's financial account, where the user's financial account is a financial institution account that is maintained on behalf of the user; analyzing the transaction data to determine if an aspect of the transaction data meet a criteria set by the merchant; if the transaction data meet the criteria, matching a savings opportunity from the merchant to the user based on the analyzed transaction data; and enabling the user to redeem the savings opportunity during a subsequent transaction with the merchant. The criteria may comprise a total spending amount with the merchant, a number of transactions with the merchant, a number of transactions within a category, total spending during a period of time, a particular transaction, a particular set of transactions, a transaction at a particular merchant location, and the like. The financial account may be a bank account, a checking account, a savings account, a credit account, a personal finance program account, a loan account, and the like. Enabling may comprise automatic redemption upon presentation of a transaction card associated with the user's financial account; see also at least ¶¶ [0138] and [0163]).
The rationales to modify/combine the teachings of Wuehler to include the teachings of Satyavolu are presented above regarding claims 1, 10, and 15 and incorporated herein.

Claims 9 and 14: The combination of Wuehler and Satyavolu teaches the limitations as shown in the rejection above. Further, Wuehler, as shown, discloses the following limitations:
wherein the identified first smart contract is located on a blockchain (see at least ¶ [0077]: smart contract infrastructure can be implemented by replicated asset registries and contract execution using cryptographic hash chains and Byzantine fault tolerant replication. For example, each node in a peer-to-peer network or blockchain distributed network may act as a title registry and escrow, thereby executing changes of ownership and implementing sets of predetermined rules that govern transactions on the network. Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators; see also at least ¶¶ [0083]-[0085]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to rewards systems or smart contracts.
Iannacci (U.S. Pub. No. 2002/0062249 A1) (automated benefit recognition, acquisition, value exchange, and transaction settlement system using multivariable linear and nonlinear modeling);
Postrel (U.S. Pub. No. 2014/0222542 A1) (electronic exchange of reward points);
Chien et al. (U.S. Pub. No. 2012/0035998 A1) (using reward points as currency);
Erickson (U.S. Pub. No. 2012/0005036 A1) (structuring loan-it-forward arrangements);
Lee et al. (U.S. Pub. No. 2001/0054006 A1) (managing reward points);
MacLean et al. (U.S. Pub. No. 2011/0004558 A1) (managing reward points); and
Postrel (U.S. Pub. No. 2017/0323323 A1) (seamless use of reward account during transactions).
Alharby et al (“Blockchain-based Smart Contracts: A Systematic Mapping Study”, Fourth International Conference on Computer Science and Information Technology (CSIT-2017), arXiv:1710.06372 [cs.CR]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622